DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on 01/26/2021 is acknowledged.
Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of a Zr content of 0.4 
	Claims 2-3 are rejected based on their dependency to rejected independent claim 1.
Claim Interpretation
	With regard to the claim limitation of “the particle size” in claims 2-3, for which there is no explicit antecedent basis, “the particle size” is interpreted as having implicit antecedent basis in the “alloy powder” recited in claims 1-3, because a powder inherently comprises particles that have a size. Furthermore, there are no other particles/powders recited in the claims.
	With regard to the claimed “between” language, this is interpreted as being exclusive of the endpoint values in claims 1 and 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20190169717 A1; available as prior art under 102(a)(2)).
Regarding claim 1:
Li discloses an aluminum alloy (meets the claimed “balance” of aluminum and impurities) including 0.5-3.0 wt% Mg and 0.2-3.0 wt% Si, wherein the Mg to Si ratio ranges from 2 to 4 (Abstract; claim 1); thus, for example, for an Si content of 0.2, the Mg content would be from 0.4 wt% to 0.8 wt%, which overlaps with the claimed Si and Mg contents of between 0.2 and 1 wt% and between 0.3 and 1.7 wt% respectively.

Li teaches that Mn may be included in the alloy in an amount of up to 0.5 wt % to aid in controlling the grain size [0101], (claim 7), which overlaps with the claimed Mn content of between 0 and 1 wt% (in the case R is Mn as described in claim 1).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of Li’s disclosed composition not requiring additional elements, the claimed “consisting of” language is met.

With regard to the claimed limitation of “wherein the zirconium content, in weight percent, is greater than 1%”, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). In the instant case, the Zr content of 0.5 wt% is reasonably close to the claimed lower bound of greater than 1 wt% such that the properties are prima facie expected to be substantially similar.
Furthermore, claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art. (MPEP 2144.05 II.). In the instant case, Li recognizes Zr as having the effect of controlling (i.e. reducing) the grain size. prima facie expect a Zr content of 1 wt % to have a greater effect of reducing the grain size than a Zr content of 0.5 wt% in an aluminum alloy.

With regard to the “powder” limitation, Li teaches that the alloys can be atomized to form a powder [0125] (also see [0121-0127]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20190169717 A1; available as prior art under 102(a)(2)), as applied to claim 1 above, and further in view of Sutcliffe et al. (US 20150135897 A1).
Regarding claims 2-3:
Li teaches the aluminum alloy powder as applied to claim 1 above, but is silent regarding the particle size.
Sutcliffe discloses manufacturing metal articles by additive manufacturing techniques using aluminum alloy powders (Abstract).
	Sutcliffe teaches that the alloy powder is formed by atomization [0064], and teaches using a powder with preferably an average particle diameter of 45 µm, because it does not jam up the additive manufacturing system’s dispensing mechanism [0061]. Furthermore, increasing the layer thickness (due to a greater particle diameter) can lead to poor interlayer bonding and/or deterioration in the balling effect [0061].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the powder particle size of Sutcliffe to the aluminum alloy powder of Li, as doing so would prevent jamming of additive manufacturing systems’ dispensing mechanisms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stenqvist (US 20040118492 A1) discloses a close, but not overlapping aluminum alloy composition for brazing (Abstract, claim 1).
	Lee et al. (US 20160168668 A1) discloses an AA 6063 aluminum alloy composition within elemental contents within the claimed ranges, except for Zr.
	Shih et al. (US 20140261909 A1) discloses AA6xxx aluminum alloys (Abstract) which can include 0.1-0.5 wt% of Zr to achieve a grain refinement effect [0038].
	Vo et al. (US 20200048749 A1) discloses Al-Mg-Si alloys (Abstract), which contains 0.41 wt % of Zr in inventive alloy 3 (Table 1).
	Ebrahimi et al. (NPL; “Effects of Al–5Ti–1B and Al–5Zr master alloys on the structure, hardness and tensile properties of a highly alloyed aluminum alloy”, 2010, Materials and Design 31, pp. 200-209) discloses adding portions of a Al-5Zr master alloy to an aluminum casting, which results in grain refinement of the alloy’s crystal grain structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731